Citation Nr: 1712918	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


ISSUE

Entitlement to an earlier effective date for the grant of service connection for post-traumatic stress disorder (PTSD), based on whether a notice of disagreement (NOD) was timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an April 2010 rating decision, the RO granted the Veteran service connection for PTSD, evaluated at 50 percent.  The RO assigned an effective date of February 8, 2010, the date the initial claim was received.  On May 10, 2011, the Veteran submitted a notice of disagreement to the April 2010 rating decision and requested an earlier effective date for the grant of service connection for PTSD.  He requested an effective date as early as 2007.  

The Veteran's claim was denied by the RO in November 2011 and he subsequently appealed it to the Board.  In its January 2015 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to adjudicate the underlying issue of whether the May 2011 notice of disagreement submitted by the Veteran was timely filed.  In November 2015, the RO provided the Veteran with adequate notice regarding the untimely filing of his notice of disagreement.  Of which, the Veteran did not respond until March 2016, with the submission of a notice of disagreement, followed by his formal appeal to the Board in June 2016.  


FINDINGS OF FACT

1.  The Veteran did not file a timely Notice of Disagreement with the April 2010 rating decision granting service connection for PTSD.

2.  The Veteran's May 10, 2011, Notice of Disagreement constitutes a freestanding claim for an earlier effective date, which is barred as a matter of law.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision that granted service connection for PTSD, evaluated at 50 percent with an effective date of February 8, 2010, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  Entitlement to an effective date earlier than February 8, 2010, for the grant of service connection for PTSD is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

An appeal to the Board must be initiated by a timely filed notice of disagreement in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016).  A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  Although special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  The notice of disagreement must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105 (b)(1); 38 C.F.R. § 20.304 (2016).  

To be considered timely, a notice of disagreement with a determination by the AOJ must be filed within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302(a) (2016).  The filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination.  38 C.F.R. § 20.304 (2016).

II.  Analysis

For the reasons below, the Board finds that the Veteran did not timely file a notice of disagreement with the April 2010 rating decision.  The basic facts of this case are not in dispute.  After the rating decision was issued, no documents were submitted by the Veteran within one year of the April 2010 decision, and it became final on April 15 2011.  On May 10, 2011, VA received a statement from the Veteran seeking an earlier effective date for his PTSD-more than one year following his rating decision.  The Veteran has not contended, nor does the evidence show, that he filed this notice of disagreement earlier than May 10, 2011.  Accordingly, any notice of disagreement submitted was untimely.  

In reviewing the Veteran's claim, the Board has also considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the April 2010 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

A claimant cannot file a new claim seeking an earlier effective date for an award where the decision that assigned the effective date has already become final.  Such would be a "freestanding" effective date claim, which is impermissible under VA law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The only way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE).  Id.

In this case, the Veteran's disagreement with the effective date of the grant of service connection for PTSD was not filed within the year following the April 2010 decision.  Furthermore, the Veteran did not submit additional evidence prior to the lapse of the one-year appeal following the April 2010 decision.  Thus, the effective date assigned in the April 2010 decision became final, and only a request for revision premised on CUE could conceivably result in the assignment of an earlier effective date.  According to a review of the record, the Veteran has not alleged that the prior decision was based on CUE.

Therefore, the Veteran's May 2011 claim constituted a freestanding claim for an earlier effective date.  The Board notes that his freestanding claim for an earlier effective date is not supported under VA law, as there is no such basis to disturb the finality of the prior decision.  See Rudd, supra.  Such freestanding basis of claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the preponderance of the evidence is against the claim for an earlier effective date prior to February 8, 2010, for the award of service connection for PTSD.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Because this appeal is denied as a matter of law based on facts that are not in dispute, VA's duties to notify and assist are moot.  See 38 C.F.R. § 3.159(d) (2016).


ORDER

Entitlement to an earlier effective date for the grant of service connection for PTSD, based on whether the Notice of Disagreement received on May 10, 2011, was timely filed is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


